Mary F. Schiavo, Esquire
James R. Brauchle, Esquire
MOTLEY RICE, LLC
28 Bridgeside Blvd.
Mt. Pleasant, SC 29464
Telephone: (843) 216-9138
mschiavo@motleyrice.com
jbrauchle@motleyrice.com
Counsel for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

In re Crash of Aircraft N93PC                       )
                                                    )       No. 3:15-cv-0112-HRH
on July 7, 2013 at Soldotna, Alaska                 )       (Consolidated with
                                                    )       No. 3:15-cv-0113-HRH and
                                                    )       No. 3:15-cv-0115-HRH)
                                                    )

                      JOINT STATUS REPORT ON STATUS OF
                      STIPULATIONS ON MOTIONS IN LIMINE

       The parties file this Joint Status Report to advise the Court on the status of various

stipulations and briefing on the Motions in Limine currently pending.

       1.      Honeywell International Inc. (“Honeywell”) filed a total of 30 motions in

limine in this matter.

       2.      The parties have been cooperatively and diligently negotiating stipulations

on many of the motions.

       3.      The parties have reached agreement on the following 11 motions in limine:

9 (ECF No. 400), 14 (ECF No. 405), 15 (ECF No. 406), 17 (ECF No. 408), 23 (ECF No.

414), 25 (ECF No. 416), 26 (ECF No. 417), 27 (ECF No. 418), 28 (ECF No. 419), 29 (ECF

No. 422) and 30 (ECF No. 423).

In re Crash of Aircraft N93PC, Case No. 3:15:cv-00112HRH [Consolidated]
Page 1 of 5
        Case 3:15-cv-00112-HRH Document 459 Filed 02/04/21 Page 1 of 5
        4.     The parties continue to discuss potential stipulations and believe they will

reach some form of agreement on the following 9 motions in limine: 3 (ECF No. 393), 4

(ECF No. 394), 5 (ECF No. 396), 6 (ECF No. 397), 7 (ECF No. 398), 8 (ECF No. 399), 20

(ECF No. 411), 21 (ECF No. 412) and 24 (ECF No. 415).

        5.     The parties have not reached agreement on the following 10 motions in

limine and plaintiffs will file (or have filed) oppositions to those motions today: 1 (ECF

No. 391), 2 (ECF No. 392), 10 (ECF No. 401), 11 (ECF No. 402), 12 (ECF No. 403), 13

(ECF No. 404), 16 (ECF No. 407), 18 (ECF No. 409), 19 (ECF No. 410) and 22 (ECF No.

413).

        6.     The parties intend to file a joint stipulation and proposed order on the motions

in limine on which they have agreement on or before February 12, 2021.

        7.     In the event a compromise cannot be reached on the motions in limine

identified in paragraph 4, Plaintiffs will file their oppositions to those motions on February

19, 2021. However, it is the belief of the parties that some form of compromise will be

reached on these motions, making any further briefing unnecessary.

        WHEREFORE, the parties request the Court enter an order allowing the parties to

submit stipulations to the Court on or before February 12, 2021, and further allowing

Plaintiff to file responsive pleadings to any unresolved Motions in Limine on or before

February 19, 2021.

DATED: February 4, 2021




In re Crash of Aircraft N93PC, Case No. 3:15:cv-00112HRH [Consolidated]
Page 2 of 5
         Case 3:15-cv-00112-HRH Document 459 Filed 02/04/21 Page 2 of 5
                                   Respectfully submitted,


                                                    __s/ James R. Brauchle
                                                    Mary F. Schiavo, Esquire
                                                    District Court ID # 10755
                                                    S.C. Bar #76651
                                                    James R. Brauchle, Esquire
                                                    District Court ID # 8014
                                                    S.C. Bar #69688
                                                    MOTLEY RICE, LLC
                                                    28 Bridgeside Blvd.
                                                    Mt. Pleasant, SC 29464
                                                    Telephone: (843) 216-9138
                                                    Facsimile: (843) 216-9450
                                                    mschiavo@motleyrice.com
                                                    jbrauchle@motleyrice.com

                                                    Michael J. Schneider
                                                    LAW OFFICES OF MICHAEL J.
                                                    SCHNEIDER
                                                    880 “N” Street, Suite 202
                                                    Anchorage, AK 99501
                                                    Telephone: 907-277-9306
                                                    Facsimile: 907-274-8201
                                                    mschneider@aktriallaw.com


                                                    COUNSEL FOR THE ESTATES
                                                    OF KIMBERLEY CAROL
                                                    CLAYTON ANTONAKOS,
                                                    MILTON CONSTANTINE
                                                    ANTONAKOS III, OLIVIA
                                                    JANE ANTONAKOS,
                                                    ANASTACIA CLAYTON
                                                    ANTONAKOS, CHRISTOPHER
                                                    MICHAEL MCMANUS,
                                                    STACEY DICKERT
                                                    MCMANUS, CONNOR
                                                    MICHAEL MCMANUS, AND
In re Crash of Aircraft N93PC, Case No. 3:15:cv-00112HRH [Consolidated]
Page 3 of 5
        Case 3:15-cv-00112-HRH Document 459 Filed 02/04/21 Page 3 of 5
                                                    MEGHAN ALEXANDRA
                                                    MCMANUS, DECEASED.

                                                    James L. Ward, Esquire
                                                    District Court ID # 6956
                                                    S.C. Bar #13453
                                                    Chris Moore, Esquire
                                                    District Court ID # 10445
                                                    S.C. Bar #77934
                                                    RICHARDSON, PATRICK,
                                                    WESTBROOK & BRICKMAN
                                                    1037 Chuck Dawley Boulevard
                                                    Mt. Pleasant, SC 29464
                                                    Telephone: (843) 727-6500
                                                    Facsimile: (843) 216-6509
                                                    jward@rpwb.com
                                                    cmoore@rpwb.com

                                                    J. Christopher Pracht, V
                                                    District Court ID # 10538
                                                    S.C. Bar # 77534
                                                    P.O. Box 4025
                                                    3025 E. Greenville Street
                                                    Anderson, SC 29622
                                                    Telephone: (864) 226-7222
                                                    Facsimile: (864) 226-7224
                                                    cp@tandplegal.com

                                                    COUNSEL FOR THE ESTATE OF
                                                    MILTON C. ANTONAKOS, JR.,
                                                    DECEASED.




In re Crash of Aircraft N93PC, Case No. 3:15:cv-00112HRH [Consolidated]
Page 4 of 5
        Case 3:15-cv-00112-HRH Document 459 Filed 02/04/21 Page 4 of 5
WE CONSENT:

 Mary Rediske, as Special Administrator of        Honeywell International, Inc.
 the Estate of Walter W. Rediske, and on
 behalf of the Beneficiaries of the Estate        Christopher Ledford, LLP
 including Mary Elizabeth Rediske and             J. Christian Moller
 minors W.A.R, W.J.R and E.J.R.                   Perkins Coie LLP (SEA)
                                                  1201 Third Avenue, Suite 4900
 Alisa R. Brodkowitz                              Seattle, WA 98101
 Rachel Min Luke                                  cledford@perkinscoie.com
 Friedman Rubin                                   cmoller@perkinscoie.com
 51 University Street, Suite 201
 Seattle, WA 98101                                James N Leik
 alisa@friedmanrubin.com                          Perkins Coie, LLP
 rachel@friedmanrubin.com                         1029 W. 3rd Avenue, Suite 300
                                                  Anchorage, AK 99501
 Peter Reed Ehrhardt                              jleik@perkinscoie.com
 Law Office of Peter Ehrhardt
 215 Fildalgo Avenue, Suite 201
 Kenai, AK 9611                                   Gina Marie Diomedi
 peter@907legal.com                               John M. Kelly
                                                  Michael Gerard McQuillen
                                                  Todd Matthew Saranecki
                                                  Adler Murphy & McQuillen LLP
                                                  20 South Clark Street, Suite 2500
                                                  Chicago, IL 60603
                                                  gdiomedi@amm-law.com
                                                  jkelly@amm-law.com
                                                  mmcquillen@amm-law.com
                                                  tsaranecki@amm-law.com




In re Crash of Aircraft N93PC, Case No. 3:15:cv-00112HRH [Consolidated]
Page 5 of 5
        Case 3:15-cv-00112-HRH Document 459 Filed 02/04/21 Page 5 of 5
